Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is based on Applicants’ amendment filed on 02/24/2021 and an interview conducted on 3/3/2021 with Applicants’ representative Attorney Elliott Chen (Reg. No. 58293).

	Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2021 was filed after the mailing date of the Non-Final rejection on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Elliott Chen (Reg. No. 58293).

6.    Claims 1-20 are allowed.
7.    The application has been amended as follows:

IN THE CLAIMS

1. (Currently Amended)	One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
executing, at an application server, an application code to generate application web page code for an application web page; 
invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational State Transfer (REST)ful web services[[;]], and RESTful application program interfaces (APIs) for accessing the corresponding RESTful web services of the FaaS data store and the CaaS data store; 
retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework; 

retrieving, at the application server, content code that is associated with the feature from the CaaS data store via a corresponding RESTful web service according to the additional script in the application code using the application framework; 
executing, at the application server, the content code to retrieve specific content for populating the feature from a content data store, and incorporating the specific content with the feature presentation code in the application web page code; and Serial No.: 16/240,416_2_ Atty Docket No.: TM.P0700US 
Atty/Agent: Elliott Y Chensending, via the application server, the application web page code to a web browser on a computing device for rendering into the application web page.

2. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the application code is executed in response to a request to access the application web page that originated from the web browser.

3. (Original) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise creating a binding map that binds the specific content from the content data store to the feature according to a manifest in the additional script, and wherein the executing the content code includes executing the content code to retrieve the specific content according to the binding map.



5. (Original) The one or more non-transitory computer-readable media of claim 1, wherein a manifest in the additional script includes a network address of the RESTful web service that corresponds to the feature code and an additional network address of the additional RESTful web service for retrieving the content code.

6. (Original) The one or more non-transitory computer-readable media of claim 1, wherein the feature includes a software widget that uses a graphical user interface to display information and perform a function in response to a user input, or a software gadget that lacks a graphical user interface and provides a function without the user input via the graphical user interface.

7. (Original) The one or more non-transitory computer-readable media of claim 1, wherein at least one of the feature codes stored in the FaaS data store and the content codes stored in the CaaS data store are coded in a plurality of programming languages.

8. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the feature includes a data table, a navigation bar, an authorization utility, a login interface, or a data management tool.

9. (Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
receiving a request to modify a feature that is to be rendered for the application web page; 
calling a configuration logic to access feature code of the feature via the corresponding RESTful web service to obtain current settings and changeable attributes of the current settings for rendering on a configuration web page at [[a]] the web browser; and 
modifying the current settings based on changes to the changeable attributes of the current settings as received from the configuration web page.

10. (Currently Amended) The one or more non-transitory computer-readable media of claim 9, wherein the acts further comprise initiating a refresh of the application web page by [[a]] the web browser to present a modified version of the feature.

11. (Original) The one or more non-transitory computer-readable media of claim 9, wherein the current settings and options corresponding to the changeable attributes are encoded into a configuration web page code of the configuration web page, and wherein the configuration web page is rendered by the web browser according to the configuration web page code.



13. (Currently Amended) A computer-implemented method, comprising: 
executing, at an application server, an application code to generate application web page code for an application web page; 
invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational State Transfer (REST)ful web services[[;]], and RESTful application program interfaces (APIs) for accessing the corresponding RESTful web services of the FaaS data store and the CaaS data store; 
retrieving, via the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework; 
executing, at the application server, the feature code to generate feature presentation code that is incorporated into the application web page code of the application web page, the feature presentation code dictating a layout of the feature in the application web page; 

executing, at the application server, the content code to retrieve specific content for populating the feature from a content data store, and incorporating the specific content with the feature presentation code in the application web page code; and 
sending, via the application server, the application web page code to a web browser on a computing device for rendering into the application web page.

14. (Original) The computer-implemented method of claim 13, wherein the application framework is configured to direct the application server to retrieve the feature code from the FaaS data store via the corresponding RESTful web service, and to retrieve the content code from the CaaS data store via the corresponding RESTful web service.

15. (Currently Amended) The computer-implemented method of claim 13, wherein the application code is executed in response to a request to access the application web page that originated from the web browser.

16. (Original) The computer-implemented method of claim 13, wherein the feature includes a software widget that uses a graphical user interface to display information and perform a function in response to a user input, or a software gadget that 

17. (Original) The computer-implemented method of claim 13, wherein at least one of the feature codes stored in the FaaS data store and the content codes stored in the CaaS data store are coded in a plurality of programming languages.

18. (Currently Amended) The computer-implemented method of claim 13, further comprising: 
receiving, at the application server, a request to modify a feature that is to be rendered for the application web page; 
calling, via the application server, a configuration logic to access feature code of the feature via the corresponding RESTful web service to obtain current settings and changeable attributes of the current settings for rendering on a configuration web page at [[a]] the web browser; and 
modifying, via the application server, the current settings based on changes to the changeable attributes of the current settings as received from the configuration web page.

19. (Previously Presented) A system, comprising: 
one or more processors; and 

executing, at an application server, an application code to generate application web page code for an application web page; 
invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational State Transfer (REST)ful web services, and RESTful application program interfaces (APIs) for accessing the corresponding RESTful web services of the FaaS data store and the CaaS data store; 
retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework; 
executing, at the application server, the feature code to generate feature presentation code that is incorporated into the application web page code of the application web page, the feature presentation code dictating a layout of the feature in the application web page; 
retrieving, at the application server, content code that is associated with the feature from the CaaS data store via a corresponding RESTful web service 
executing, at the application server, the content code to retrieve specific content for populating the feature from a content data store, and incorporating the specific content with the feature presentation code in the application web page code; and 
sending, via the application server, the application web page code to a web browser on a computing device for rendering into the application web page.

20. (Original) The system of claim 19, wherein at least one of the feature codes stored in the FaaS data store and the content codes stored in the CaaS data store are coded in a plurality of programming languages.

Reasons for Allowance
7.    Claims 1-20 are allowed over the prior arts of record.
8.    The following is an examiner’s statement of reasons for allowance:
A. The cited references:
Pasternk et al. (US Patent No. 9,003,361 B2 – IDS file on 3/3/2021) discloses the RESTful client abstraction module 300 may correspond to a RESTful client abstraction module 138 in a machine 130 of FIG. 1.  The RESTful client abstraction module 300 can include a metadata component sub-module 301 and an abstraction sub-module 305.  Note that in alternative implementations, the functionality of one or 
“invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational State Transfer (REST)ful web services, and RESTful application program interfaces (APIs) for accessing the corresponding RESTful web services of the FaaS data store and the CaaS data store; 
retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework” as recited in claims 1, 13 and 19.
Song et al. (US Pub. No. 2016/0092590 A1) discloses High-Performance Analytic Appliance (HANA) Extended Application Services (XS) environment, using an XS engine, to provide a reusable RESTful framework 204.  The framework 204 can be natively written by XSJS, which runs on the XS Engine.  The built-in framework 204 is then implemented with standard RESTful handling and responding style.  The techniques and devices disclosed may also be implemented in other environments, using other engines to provide a framework 204 that is implemented with RESTful or other types of handling and responding styles – See paragraph [0072].  Song does not disclose the limitations 

retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework” as recited in claims 1, 13 and 19.
Vitaliy Schreibmann (Model-drivien Development of RESTful APIs, 2015 – IDS filed on 3/3/2021) discloses the source code of the API is generated automatically, along with necessary code on the business logic and database layer – See page 5.  It can be seen that the designer of a RESTful interface has many choices when it comes to the implementation using low-level libraries and frameworks – See page 8.  Schreibmann does not disclose the limitations
“invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational 
retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework” as recited in claims 1, 13 and 19.

Regarding claims 1, 13 and 19, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 13 and 19, specific to the limitations of:
“...invoking, at the application server, an application framework according to a script in the application code, the application framework including logic components that direct the application server to retrieve feature codes that generate feature presentation codes of features from a Feature as a Service (FaaS) data store and content codes from a Content as a Service (CaaS) data store via corresponding Representational State Transfer (REST)ful web services, and RESTful application program interfaces (APIs) for accessing the corresponding RESTful web services of the FaaS data store and the CaaS data store; 
retrieving, at the application server, a feature code of a feature via a corresponding RESTful web service from the FaaS data store according to an additional script in the application code using the application framework…” in combination with all 
Claims 2-12, 14-18 and 20 are dependent upon claims 1, 13 and 19. Since the independent claims 1, 13 and 19 are allowable, claims 2-12, 14-18 and 20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holzer et al. (US Pub. No. 2020/0133651 A1) discloses the interface 605 may enable any one of these development tools 250a-d to access aspects such as APIs 610 (e.g., a Representational State Transfer (REST) application programming interface (API) (REST API)), schemas 615 of applications and environments of particular enterprise systems (e.g., as defined in deployment models of the release automation system) and the language scheme used by the release automation system (e.g., a JSON-based schema), code snippets, samples, and templates (e.g., 620) based on applications modeled in the release automation deployment models, and live data 625 describing actual application deployments performed, monitored, and accessible 
Kasha et al. (US Pub. No. 2018/0329738 A1) discloses FIG. 22 illustrates the role of resources in RESTful APIs.  In FIG. 22, and in subsequent figures, a remote client 2202 is shown to be interconnected and communicating with a service provided by one or more service computers 2204 via the HTTP protocol 2206.  Many RESTful APIs are based on the HTTP protocol…A RESTful API is based on a small set of verbs, or operations, provided by the HTTP protocol and on resources, each uniquely identified by a corresponding URI – See paragraph [0080].
Lingamneni et al. (US Pub. No. 2020/0151038 A1) discloses the development of new or updated web services or APIs may require extensive manual coding and may be time consuming to meet coding standards, naming conventions, and service-oriented architecture (SOA) or representational state transfer (REST) best practices – See paragraphs [0003 and 0058].
Florian Haupt (A Framework for the Structural Analysis of REST APIs, 2017) discloses The REST API models stored in the repository can in addition be visualized using a graphical editor we developed as part of a toolchain around our REST API metamodel. We assume that the graphical representation of the resources and their relationships enables domain as well as REST experts to easily understand and assess the structure of an API – See page 57.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192